Citation Nr: 0107682	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-06 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to November 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
hearing loss and for removal of the right kidney.  The 
veteran filed a notice of disagreement only as to the issue 
of service connection for hearing loss.  38 C.F.R. 
§ 20.302(a) (2000).  

The April 2000 rating decision also established service 
connection for tinnitus and assigned a 10 percent disability 
evaluation.  The veteran has not filed a notice of 
disagreement with the grant, and such claim is not considered 
part of the current appellate review.  

In an October 1999 letter, the veteran's private physician 
reported that physical examination of the ears revealed 
scarred tympanic membranes, bilaterally. Thus, the record 
raises the issue of service connection for perforated 
tympanic membranes.  This claim has not been adjudicated by 
the RO.  Where the veteran raises a claim that has not yet 
been adjudicated, the proper course is to refer that issue to 
the RO.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bruce v. 
West, 11 Vet. App. 405 (1998).  This issue is, accordingly, 
referred to the RO for adjudication.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49747 (1992)).  Therefore, 
for these reasons, a remand is required.  

The July 1944 service entrance examination report reflects 
that the veteran's hearing was 15/15 in each ear at service 
entrance.  Service records reflect that the veteran served as 
a gun crewman of light artillery in the Southeast Asia 
Theater of Operations while in the Philippines as a member of 
a 105-mm Howitzer crew.  The report of separation shows that, 
in addition to performing maintenance and inspection of 
artillery, he also loaded, fired and fused guns.  The records 
further reflect that he served as an artillery mechanic under 
difficult combat conditions.  

In his initial application for VA benefits, received in 
January 1946, the veteran reported that he had ringing in his 
left ear as a result of gun blasts during service.  

By letter dated in March 1965, a VA examiner reported that 
the veteran had presented with complaints of hearing loss and 
difficulty sorting out sounds.  His past history was noted to 
indicate that he had had an injury to his left ear while 
serving in the artillery division during service in 1943.  
The veteran claimed that he lost hearing in his left ear 
shortly after the injury. He also reported that during the 
previous two years he had noticed hearing loss in the right 
ear as well. 

In an October 1999 statement in support of the claim, the 
veteran indicated that he had been exposed to noise 
associated with machine gun fire while in training camp at 
Fort Hood, Texas in the summer of 1944.  He stated that 
following the noise exposure, he was unable to hear for three 
or four days, and indicated that he was treated at a first 
aid station.  The service medical records do not reflect 
treatment for hearing loss at a first aid station at Fort 
Hood.  

By letter dated in October 1999, the veteran's private 
physician, DN, MD, stated that he had chronic tinnitus and 
hearing loss, probably secondary to WWII artillery blasts.  
The records of treatment have not been associated with the 
claims folder.  

The veteran's private physician, JN., M.D., by letter dated 
in October 1999, stated that the veteran reported hearing 
loss as a result of a 105 mm shell exploding during service 
in WWII.  He stated that he had had tinnitus and hearing loss 
since that time.  Audiology evaluation was reported to show 
sensorineural hearing loss, bilaterally.  The examiner opined 
that the hearing loss was of a type that very well could be 
consistent with noise damage.  The diagnosis was high 
frequency hearing loss, possibly related to acoustic trauma.  
The physician stated it was very possible that the acoustic 
trauma in WWII significantly contributed to his hearing 
problems.  The results of the foregoing audiological testing 
have not been associated with the claims folder.  

On further review, the RO, by rating decision dated in March 
1999, increased the evaluation for service-connected post-
traumatic stress disorder (PTSD) to 30 percent, effective 
October 19, 1998.  The RO letter dated later that same month 
notified the veteran of the decision.  In a May 1999 letter 
responding to the notice, the veteran's representative 
discussed an increased evaluation in the veteran's service-
connected disabilities.  By rating decision dated in April 
2000, the RO increased the evaluation for PTSD to 50 percent.  
However, the RO has not issued a statement of the case in 
response to the notice of disagreement, and this issue must 
be remanded to the RO for the issuance of such a statement of 
the case.  38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. 
App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995) (the filing of a notice of disagreement initiates 
the appellate process); see also Ledford v. West, 136 F.3d 
776 (Fed. Cir. 1998); Collaro v. West, 136 F.3d 1304 (Fed. 
Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).

Accordingly, the case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (2000).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment for 
hearing loss.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from al sources 
identified whose records have not 
previously been secured.  


Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, and the complete 
medical records associated with hearing 
loss evaluation from Drs. JN and DN, 
specifically, any results of audiological 
testing.  

Additionally, the RO should attempt to 
secure all of the veteran's service 
medical records, including records of 
treatment for a left ear injury either in 
1943 or in the summer of 1944 at a first 
aid station at Fort Hood training camp.  
The RO should request these records, from 
all appropriate sources to include, the 
Army Reserve Personnel Center (ARPERCEN), 
National Personnel Records Center (NPRC), 
National Archives and Records 
Administration (NARA), as well as Ft. 
Hood.

2.  The RO should arrange for a VA 
audiological-ear disease examination of 
the veteran to determine the nature, 
extent of severity, and etiology of any 
hearing loss found to be present.  

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination(s).  The examiner 
must annotate the examination report 
that the claims file was in fact made 
available for review in conjunction 
with the examination.  Any further 
indicated necessary tests or studies 
should be performed.  

After the entire claims folder, 
including service medical records, have 
been reviewed, the examiner should 
comment as to the whether it is at 
least as likely as not that any 
bilateral hearing loss diagnosed on 
examination is a result of any incident 
of active service to include noise 
exposure and/or trauma.  All findings 
should be reported in detail, a 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions reached 
should be clearly set forth.

3.  The RO should also provide the veteran 
with a statement of the case on the issue 
of entitlement to an evaluation in excess 
of 50 percent for service-connected PTSD, 
and inform him of the steps necessary to 
perfect an appeal as to that issue.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report(s) 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives of 
this remand and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for bilateral hearing 
loss.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO;  however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




